Citation Nr: 0009595	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1997, by the New York, New York Regional Office (RO), 
which confirmed and continued a 30 percent disability rating 
assigned for the veteran's service-connected PTSD.  The 
notice of disagreement with this determination was received 
in December 1997.  The statement of the case was issued in 
February 1998.  The substantive appeal was received in 
February 1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in March 1999.  A 
Department of Veterans Affairs (VA) compensation examination 
was conducted in April 1999.  A hearing officer's decision 
was entered in June 1999, which increased the rating for PTSD 
from 30 percent to 50 percent, effective September 9, 1997.  
A supplemental statement of the case was issued in June 1999.  
The appeal was received at the Board in March 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in March 2000.  

The United States Court of Appeals for Veterans Claims has 
held that, where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, since the veteran has not expressed an intent 
to limit his claim to a 50 percent evaluation, the claim for 
an increased rating for PTSD remains in appellate status.  



REMAND

The veteran essentially contends that the present 50 percent 
disability rating does not accurately reflect the current 
severity of his service-connected PTSD.  Specifically, the 
veteran and his representative assert that the PTSD produces 
recurrent nightmares, flashbacks, anxiety, difficulty 
sleeping, hypervigilance, startle response, irritability, and 
social withdrawal, which severely impair his ability to work.  
The service representative argues that the 50 percent 
disability rating is inconsistent with the veteran's 
clinically assessed Global Assessment of Functioning (GAF) 
score of 40.  Therefore, it is argued, the medical evidence 
of record paints the picture of a veteran who is totally 
disabled due to PTSD.  

At his personal hearing in March 1999, the veteran indicated 
that he was currently receiving treatment from Dr. Lawrence 
Goldman; he stated that he saw that physician every six 
months.  The veteran also indicated that he participated in 
the Intact Team at the Bronx VA Medical Center.  In addition, 
the veteran related that he self-medicated himself by buying 
Valium and Prozac "off the street."  He also related that, 
although he is married, he was currently living alone in a 
small room as a result of his PTSD.  He testified that he was 
currently experiencing symptoms of depression, decreased 
sleep, panic attacks, decreased memory, and a feeling of 
hopelessness.  The veteran indicated that he recently lost a 
job at a parking concession because he had problems getting 
along with people and dealing with customers.  

After careful review of the evidentiary record, the Board 
finds that the last VA examination performed in April 1999 is 
insufficient for rating purposes.  Particularly, there were 
no findings as to the veteran's affect, his ability to 
understand complex commands, his judgment, his abstract 
thinking, or any disturbances of motivation and mood.  The 
entire examination appears to be a reiteration of the 
veteran's subjective complaints, rather than objective 
clinical findings of his current mental status.  The veteran 
should be given an examination that produces findings that 
can be evaluated under the applicable rating criteria.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  We note that the 
examiner rendered a GAF score of 40, which is consistent with 
a serious impairment such that a person is unable to keep a 
job.  See Richard v. Brown, 9 Vet.App. 266 (1996).  

During the VA examination, it was also reported that the 
veteran had been unemployed for the past eight years.  It is 
unclear from the report of the examination, and the social 
and industrial survey, whether the veteran's unemployment is 
attributable to PTSD or to other conditions and circumstances 
reported in the record.  VA regulations provide that where 
the "diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1999); see 38 C.F.R. § 19.9 (1999).  Where the 
Board makes a decision based upon an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).  

We recognize that the scheduling of a new examination will 
entail a delay in the final disposition of this appeal.  
Although he has been previously examined for VA purposes, we 
emphasize to the veteran the importance of a new examination 
to ensure adequate clinical findings to which to apply the 
rating criteria.  The veteran is hereby advised that a 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating 
shall result in denial of that claim.  38 C.F.R. § 3.655 
(1999).  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claims under 38 U.S.C.A. 
§ 5107 (West 1991), this case is hereby REMANDED to the RO 
for the following development: 

1.  The RO should request that the veteran 
identify the names, addresses, and approximate 
dates of treatment as to any VA and/or non-VA 
health care providers who have treated him for 
PTSD since July 1995.  After obtaining the 
appropriate signed authorizations for release of 
information forms from the veteran, if needed, the 
RO should contact each physician, hospital, or 
treatment center, and request that they provide 
copies of all treatment records or reports 
pertaining to the veteran.  The Board is 
particularly interested in obtaining all the 
records of the treatment afforded to the veteran 
by Dr. Lawrence Goldman.  The RO should attempt to 
obtain any such private treatment records, and any 
additional VA medical records, not already on 
file, which may exist, and incorporate them into 
the claims folder.  If private treatment is 
reported and those records are not supplied by the 
providers, the veteran and his representative 
should be provided with information concerning the 
negative results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159(c).  

2.  The veteran should be afforded a VA 
psychiatric examination, to determine the current 
severity of his service-connected PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical manifestations 
should be reported in detail.  A social, 
educational and work history should be obtained.  
The claims folder must be made available to the 
examiner, and the examiner should report whether 
the claims folder was indeed available and 
reviewed.  All indicated tests must be conducted, 
and the findings of the examiner must address the 
presence or absence of the manifestations 
described in the rating criteria with respect to 
impairment due to PTSD.  The examiner should 
report a multiaxial diagnosis identifying all 
current mental disorders, and offer an opinion as 
to the extent to which the veteran's service-
connected PTSD, exclusive of any other disability, 
interferes with his ability to establish and 
maintain relationships, and causes any reduction 
in his initiative, efficiency, flexibility, and 
reliability levels.  The examiner should also 
provide an opinion as to the degree of social and 
industrial impairment due to the PTSD, should 
assign a numerical score on the GAF Scale and 
include an explanation of the numerical score 
assigned, and should estimate, if feasible, the 
proportion of the global disability which is 
attributable to PTSD alone.  The examiner should 
offer an opinion as to whether the veteran's 
service-connected PTSD renders him unemployable, 
given his education and work experience.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

3.  Following completion of the foregoing, the RO 
should review the claims file and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention 
is directed to the examination reports.  If the 
reports do not include all test reports, special 
studies, or fully detailed descriptions of all 
pertinent pathology, the reports must be returned 
to the examiners for corrective action.  38 C.F.R. 
§ 4.2 (1999).  "If the [examination] reports do 
not contain sufficient detail, it is incumbent 
upon the rating board to return the reports as 
inadequate for evaluation purposes."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet.App. 461, 464 (1992); Ardison 
v. Brown, 6 Vet.App. 405, 407 (1994).  

4.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for PTSD.  
If the determination remains unfavorable to the 
veteran in any way, he and his representative 
should be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of 
additional evidence submitted and any additional 
applicable laws and regulations.  This document 
should include detailed reasons and bases for the 
decisions reached.  The veteran and his 
representative should be afforded the opportunity 
to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


